IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 25, 2008
                                     No. 07-50858
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ANDRE GIBSON

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:02-CR-238-1


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Andre Gibson, federal prisoner # 28834-180, appeals, pro se, the district
court’s denial of his motion for reconsideration of its order granting the
Government’s motion to reduce Gibson’s sentence from 108 to 96 months
pursuant to Federal Rule of Criminal Procedure 35(b). Gibson asserts the
Government breached its agreement to recommend a greater reduction.
       A motion for reconsideration in a criminal proceeding is timely if filed
within the period allotted for noticing an appeal; in this instance, within ten


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
days of the order granting the Rule 35(b) motion. See United States v. Brewer,
60 F.3d 1142, 1143-44 (5th Cir. 1995); FED. R. APP. P. 4(b).   Gibson’s motion,
however, was filed more than fifteen months after the order. Accordingly, it was
untimely. See United States v. Cook, 670 F.2d 46, 48-49 (5th Cir. 1982).
      AFFIRMED.




                                       2